Opinion issued September 21, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-21-00471-CR
                             ———————————
                       THE STATE OF TEXAS, Appellant
                                          V.
                   ANTHONY WAYNE STINSON, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Case No. 1652028


                           MEMORANDUM OPINION

      Appellant, the State of Texas, has filed a motion to dismiss the appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). No other party has filed a notice of appeal, and we have not issued a decision

in the appeal. See TEX. R. APP. P. 42.2(a). Further, more than ten days have passed
and appellee, Anthony Wayne Stinson, has not expressed opposition to the State’s

motion. See TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2